       Case 2:21-cv-00600 Document 1 Filed 01/12/21 Page 1 of 3 PageID: 1




                       UNITED STATES DISTRICT COURT
                         THE DISTRICT OF NEW JERSEY
 ___________________________________
                                     :
 LUZ DELMORA                         : UNITED STATES DISTRICT COURT FOR
                                     : THE DISTRICT OF NEW JERSEY
                         Plaintiff,  :
                                     : COMPLAINT WITH DEMAND FOR
 v.                                  : TRIAL BY JURY
                                     :
 UNITED STATES OF AMERICA,           :
                                     :
                         Defendant.  :
 ___________________________________ :


       Plaintiff, LUZ DELMORA, by way of Complaint, states:

                                           PARTIES

   1. Plaintiff, LUZ DELMORA, is an adult individual residing at 582 North 9th Street,

Newark, New Jersey 07107.

                                  JURISDICTION AND VENUE

   2. This Court had jurisdiction over this claim against the UNITED STATES OF

AMERICA, UNITED STATES POSTAL SERVICE and JOSEPH J. BURROUGHS pursuant to

28 U.S.C 1331.

   3. The acts or omissions giving rise to the Plaintiff’s claim occurred in the District of New

Jersey. Venue is therefore proper under 28 U.S.C 1391(b).

                                         ALLEGATIONS

   4. On or about January 7, 2020, Plaintiff, LUZ DELMORA, was the driver of a motor

vehicle which was traveling on North 7th Street at the intersection of Dickerson Street in

Newark, New Jersey.
       Case 2:21-cv-00600 Document 1 Filed 01/12/21 Page 2 of 3 PageID: 2




   5. At the same time and place aforesaid, JOSEPH J. BURROUGHS, was driving a motor

vehicle owned by Defendants, UNITED STATES OF AMERICA, which was traveling on North

7th Street at the intersection of Dickerson Street in Newark, New Jersey.

   6. On or about January 7, 2020, an incident occurred when the Defendant’s vehicle struck

the vehicle driven by Plaintiff, LUZ DELMORA.

   7. JOSEPH J. BURROUGHS, operated his motor vehicle in such a careless and negligent

manner so as to cause an accident with the vehicle which Plaintiff, LUZ DELMORA, was

driving.

   8. Defendant UNITED STATES OF AMERICA negligently entrusted its vehicle to

JOSEPH J. BURROUGHS.

   9. At the time of the January 7, 2020 accident, JOSEPH J. BURROUGHS, was an employee

and/or agent of Defendant, UNITED STATES OF AMERICA, and was acting within the scope

of his employment/agency.

   10. As a direct and proximate result of said accident, Plaintiff, LUZ DELMORA, suffered

severe painful bodily injuries, which resulted in her obtaining medical treatment and sustaining

loss wages which caused her great pain and suffering.

   11. The acts or omissions by the Defendant described herein constitute the tort of negligence

under the laws of the State of New Jersey.

   12. Under the Federal Tort Claims Act, the Defendant is liable for these acts or omissions.

   WHEREFORE, Plaintiff, LUZ DELMORA, demands judgment against the Defendant

UNITED STATES OF AMERICA, for damages, together with interest, cost of suit and

attorneys’ fees.

                                             /s/ David Wasserman_________________
                                             David Wasserman, Esq.
       Case 2:21-cv-00600 Document 1 Filed 01/12/21 Page 3 of 3 PageID: 3




                                     ANDREW PARK, P.C.
                                     450 Seventh Avenue, Suite 1805
                                     New York, NY 10123
                                     Tel: 212-239-3680
                                     Fax: 212-239-3683
                                     Attorneys for Plaintiff


Dated: January 12, 2021
